 



STOCK OPTION AWARD AGREEMENT

Exhibit 10(m)

Under the Parker Drilling Company
Third Amended and Restated 1997 Stock Plan

     THIS STOCK OPTION AWARD AGREEMENT (this “Agreement”) is made and entered
into as of [date] by and between Parker Drilling Company, a Delaware corporation
(“Parker”), and the below named individual (“Participant”).

R E C I T A L S

     WHEREAS, as an inducement to Participant to accept a position with the
Company and to remain in a position to contribute to the growth, management and
success of the business of the Company and its subsidiaries, it is agreed
between the Company and Participant as follows:

     1. Defined Terms. As used herein, the following terms shall have the
following meanings:



  (a)   “Compensation Committee” shall mean the Compensation Committee of the
Board which shall be composed of at least two non-employee directors as
determined by the Board.     (b)   “Plan” shall mean the Parker Drilling Company
1997 Stock Plan, including any amendments thereto.     (c)   “Participant” shall
mean [name].     (d)   “Prospectus” shall mean the prospectus describing the
terms and conditions of the Plan, as amended.     (e)   “Option Shares” shall
mean [no.] shares of the Common Stock of the Company, par value 16-2/3 cents per
share.     (f)   “Expiration Date” shall mean [date].     (g)   “Board” shall
mean the Board of Directors of Parker.

     Any other capitalized terms used herein shall be defined in accordance with
the definitions in the Plan.

     2. Option Grant. The Company hereby grants to Participant, subject to the
terms hereof and the terms of the Plan, the right and option to purchase all or
any part of the Option Shares on or before the Expiration Date (the “Option”);
provided, however, that the Option shall vest and become exerciseable in the
following manner: [insert

1



--------------------------------------------------------------------------------



 



vesting date or dates]. No exercise as to a portion of the Option Shares shall
preclude a later exercise or exercises as to additional portions. The exercise
of the option is subject to listing of the underlying shares on the New York
Stock Exchange. Further, the Option shall be exercisable upon vesting only
(a) as provided in paragraph 3(b) hereof, (b) during such time as Participant
remains an employee of the Company, and for 90 days after termination of
employment, except as provided in (c) and (d) below, (c) in the event of
disability (for purposes of this Agreement, Participant shall be considered
disabled if he/she is unable to engage in substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months) during employment, until the
earlier of the Expiration Date or one year after commencement of Participant’s
disability, (d) in the event of death during employment, until the earlier of
the Expiration Date or one year after Participant’s death, or (e) as otherwise
provided in the Plan.

     3. Terms and Conditions of the Option. The Option shall be subject to the
following terms and conditions:

     (a) Option Price. The price to be paid for each of the Option Shares with
respect to which the Option is exercised, shall be [$] (the “Option Price”).

     (b) Exercise of Option. The option to purchase the Option Shares shall be
exercisable as specified herein and in the Plan. Payment of the Option Price for
the number of shares as to which the option is being exercised may be paid
(i) in cash, (ii) in shares of Common Stock held by the Participant having an
aggregate Fair Market Value, as determined as of the close of business on the
day on which such Option is exercised, equal to the Option Price, (iii) by
delivery of irrevocable instructions to a broker to promptly deliver to the
Company the amount of sale proceeds necessary to pay for all Common Stock
acquired through such exercise and any tax withholding obligations resulting
from such exercise, (iv) if permitted by the Board or Compensation Committee, by
the withholding by the Company, pursuant to a written election delivered by the
Participant to the Administrator of the Plan on or prior to the date of
exercise, from the shares of Common Stock issuable upon any exercise of the
Option that number of shares having a Fair Market Value as of the close of
business on the day prior to the day on which such Option is exercised equal to
such Option Price, (v) if permitted by the Board or Compensation Committee, by
constructive delivery of shares of Common Stock held by the Participant having
an aggregate Fair Market Value, as determined as of the close of business on the
day of exercise, equal to the Option Price effected through providing the
Company with a notarized statement on or before the day of exercise attesting to
the number of shares owned by the Participant that will serve as the Option
Price payment shares, or (vi) by a combination of such methods. The option shall
not be exercisable with respect to fractions of a share. Notwithstanding the
foregoing, the Option shall not be exerciseable to the extent and in any manner
that the Company determines would violate applicable state or Federal securities
laws or the rules and regulations of the

2



--------------------------------------------------------------------------------



 



New York Stock Exchange. In making any determination hereunder, the Company may
rely upon the opinion of counsel for the Company.

     (c) Notice of Exercise. Each exercise of the Option shall be by written
notice to the Company. Each such notice shall state the number of Option Shares
with respect to which the Option is being exercised and shall specify a date,
not less than five nor more than ten days after the date of such notice, as the
date on which the shares will be delivered and payment made therefor at the
principal offices of the Company. If any law or regulation requires the Company
to take any action with respect to the shares specified in such notice, then the
date for delivery of such shares against payment therefor shall be extended for
the period necessary to take such action. In the event of any failure to pay for
the number of shares specified in such notice on the date set forth therein,
subject to such date being extended as provided above, the Option shall
terminate with respect to such number of shares, but shall continue with respect
to the remaining shares covered by this Agreement and not yet acquired by
exercise of the Option or any portion thereof.

     (d) Investment Representation. If shares of stock issued pursuant to
exercise of the Option have not been registered under the Securities Act of
1933, as amended (the “Securities Act”), Participant agrees to represent and
warrant in writing at the time of any exercise of the Option or any portion
thereof that the Option Shares are being purchased only for investment and
without any present intention to sell or distribute such shares, and further
agrees that shares so acquired may be appropriately legended and will be sold or
transferred only in accordance with the rules and regulations of the Securities
and Exchange Commission (the “SEC”) or any applicable law, regulation, or rule
of any governmental agency.

     (e) Taxes. Participant shall pay all original issue or transfer taxes and
all other fees and expenses incident to the issue, transfer, or delivery of
Option Shares.

     (f) Nonassignability. Except as specifically authorized by the Board or the
Compensation Committee, the Option shall be exercisable during Participant’s
lifetime only by Participant, and shall not be assigned, transferred, pledged,
hypothecated, sold or otherwise disposed of, in whole or in part, voluntarily or
involuntarily, any such assignment, transfer, pledge, hypothecation, sale or
other disposition being void and of no effect; provided, however, that the
Option shall be transferable by will or the laws of descent and distribution and
pursuant to a domestic relations order.

     (g) No Rights Until Issue. No right to vote or receive dividends or any
other rights as a stockholder of the Company shall exist with respect to the
Option Shares, notwithstanding the exercise of the Option, until the underlying
shares have been duly listed on the New York Stock Exchange and the issuance to
the Participant of a stock certificate or certificates representing such shares.

3



--------------------------------------------------------------------------------



 



     (h) Anti-dilution. In the event of a merger, consolidation, reorganization,
recapitalization, stock dividend, stock split or other change in the corporate
structure or capitalization of the Company, the number of Option Shares and the
Option Price shall be subject to appropriate adjustments as described in the
Plan.

     4. Cancellation or Reduction. The Board may elect to cancel the Option or
reduce the number of Option Shares at any time prior to the exercise of the
Option, as described in the Plan.

     5. The Plan. Participant acknowledges receipt of a copy of the Prospectus
and the Plan and represents that he is familiar with the terms and provisions
thereof and hereby accepts the Option subject to all the terms and provisions of
the Plan. The Option is also subject to, and, by accepting and executing this
Agreement, Participant agrees to be bound by, all of the terms, provisions,
limitations and conditions of the Plan.

     6. Relationship. Nothing in the Plan or in this Agreement shall confer upon
Participant any right to continued relationship as an employee of the Company or
interfere in any way with the right of the Company to terminate Participant’s
relationship at any time.

     7. Binding Agreement. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective heirs, executors,
administrators, trustees, successors and assigns.

EXECUTED as of the day and year first above written.

     
Parker Drilling Company
  Participant

     
By:
                                                                                
 
                                                                                
Name:
  [name]
Title:
   

4